Citation Nr: 1739691	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-29 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to exclude PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1998 to April 2005.  His awards include 2 Sea Service Deployment Ribbons, the Global War on Terrorism Service Medal, and the Armed Forces Expeditionary Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2015, the Board denied the Veteran's claim of entitlement to service connection for PTSD and remanded his claim of entitlement to service connection for an acquired psychiatric disability for additional development.  The Veteran subsequently appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, pursuant to a Joint Motion for Remand (JMR), the Court vacated the part of the Board's decision that denied entitlement to service connection for PTSD.  In August 2016, the Board again remanded the case.  The case is once again before the Board.  


VETERAN'S CONTENTIONS

The Veteran contends that he meets the criteria for a diagnosis of PTSD based on in-service stressors related to feeling the need to fight fires during ship power outages, and falling from a ladder down stairs.  In the JMR, the parties point out that several diagnoses of PTSD are included in the Veteran's post-service treatment records, including in May 2012, June 2012, December 2012, May 2013, June 2013, August 2013, and May 2014.  Alternatively, the Veteran asserts that if service connection for PTSD is not warranted, then service connection for an acquired psychiatric disorder other than PTSD is warranted, as he has experienced anxiety and other psychiatric symptoms since service. 



BOARD CONCLUSIONS

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for an anxiety disorder are met.  38 U.S.C.S.         §§ 1101, 1110, 1112, 1113 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR BOARD CONCLUSIONS

I. PTSD

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically PTSD.  In the absence of proof of a present disability, there is no valid claim of entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As will be discussed, the Board finds that the Veteran has not met the criteria for a diagnosis of PTSD during the course of the appeal, and, in this regard, that the various diagnoses of PTSD of record were not made in accordance with the criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV), such that the PTSD "diagnoses" are not valid.  Thus, as the first criterion to establish service connection, a current disability, cannot be satisfied, service connection for PTSD cannot be granted.

The Board acknowledges that there are several diagnoses of PTSD included in the Veteran's VA treatment records.  However, these diagnoses contain no rationales or explanations as to why the Veteran's symptoms meet the criteria for PTSD under the DSM-IV.  Specifically, they do not discuss whether the traumatic events described by the Veteran satisfy criterion A for a PTSD diagnosis under the DSM-IV, requiring exposure to a traumatic event.  

For example, in May 2012 treatment at the Norfolk Community Based Outpatient Clinic (CBOC), the Veteran described his symptoms, and the provider noted his diagnoses to include PTSD; she did not offer any explanation or rationale in support of that diagnosis.  That provider listed the same diagnosis during treatment in June 2012.  In July 2012, a different mental health treatment provider noted an Axis I diagnosis of "PTSD-chronic."  She did not offer any explanation or rationale in support of that diagnosis.  That provider rendered the same diagnosis, with no explanation or rationale, in December 2012.  In May 2013, the Veteran again described his symptoms to the May 2012 CBOC provider.  That provider listed chronic PTSD as an Axis I clinical disorder and as part of the Veteran's treatment plan.  Once again, no explanation or rationale was provided for the diagnosis.  In June 2013, August 2013, November 2014, and November 2015, PTSD was likewise noted by the Veteran's treating clinicians, without justification provided for the diagnoses.  Additionally, in May 2014, the CBOC provider listed a diagnosis of PTSD "based on the DSM-V criteria."  As this case was certified to the Board prior to August 4, 2014, the DSM-IV and not the DSM-V applies.  See 80 Fed. Reg. 14, 308 (March 19, 2015).  Moreover, and in summary, none of the treating providers explained why the Veteran's symptoms qualified for a PTSD diagnosis under the DSM-IV; rather, they listed the bare diagnosis without support.  

By contrast, the clinicians who offered opinions finding that the DSM-IV criteria for a diagnosis of PTSD were not met provided thorough rationales for their conclusions.  

During the April 2012 VA examination, the Veteran described a stressor of his ship losing power and preparing to fight fires.  In June 2012, a VA psychiatrist examined the Veteran and noted that report, as well as the Veteran's account that he fell down steps during service.  He also noted diagnoses of PTSD rendered for treatment purposes in March 2012, May 2012, and June 2012.  He opined that the PTSD diagnosis for treatment purposes was "medically the right thing to do even though (sic) it does not meet the standards for compensation purposes for PTSD."
The examiner explained that the stressor reported by the Veteran did not involve exposure to a traumatic event: he did not have to respond to actual fires, thus, his life was not in danger.  Therefore, he concluded that the Veteran did not have a stressor satisfying criterion A for a diagnosis of PTSD.  

His opinion was supported by the October 2016 VA examiner, who also opined that the Veteran did not meet the criterion A stressor for a diagnosis of PTSD.  She specifically noted a February 2012 treatment record in which the Veteran reported falling from a ladder and the April 2012 VA examination report in which the Veteran described preparing to fight fires.  Concurring with the June 2012 VA examiner's opinion, she opined that neither stressor satisfied criterion A, as the Veteran was not faced with serious injury or death.  She explained that the assessment of PTSD based on the ladder fall stressor was in error, as the Veteran did not meet the criteria for a PTSD diagnosis.  

The Board finds the opinions of the June 2012 and October 2016 VA examiners, who concluded that the Veteran does not meet the criteria for a diagnosis of PTSD, to be highly probative.  Their opinions were provided after examining the Veteran and considering all relevant facts, as evidenced by citations to the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Their opinions also contain a sufficient rationale: that the Veteran's reported stressors do not satisfy criterion A under the DSM-IV because they do not involve exposure to a traumatic event as defined by the DSM-IV.   

By contrast, the Board finds the VA clinicians who provided assessments of PTSD to carry significantly less weight than the VA examiners' opinions.  Unlike the detailed rationales provided by the VA examiners, the clinicians that assessed PTSD did not provide a rationale for their conclusions that PTSD was a valid diagnosis.  Notably, these providers did not explain why the Veteran's stressors satisfied the DSM-IV criteria, nor did they offer statements to dispute the VA examiners' conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) ([F]actors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Stefl v. Nicholson, 21 Vet. App. at 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  

The differences in diagnoses are reconciled by the June 2012 VA examiner's explanation that the diagnoses made by the VA clinicians were made for treatment purposes, as differentiated from the standards necessary for a PTSD diagnosis under the DSM-IV.  The Board finds that opinion to be highly probative, and it has not been disputed by a treating provider.  Concerning the Veteran's own PTSD diagnosis, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the cause of his psychiatric disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of psychiatric disorders is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis and etiology of his psychiatric disorders is not competent medical evidence.  Thus, the Board finds the opinions of the June 2012 and October 2016 VA examiners to be significantly more probative than the assessments rendered by the Veteran's treating providers and the Veteran's lay assertions.   See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

The Board has also considered the decisions of the Court in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim of entitlement to VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim of entitlement to VA benefits and then resolves before the claim is adjudicated).   Here, the Board has considered evidence dated prior to the filing of the Veteran's claim in February 2012, but has given great probative weight to the June 2012 and October 2016 VA examiners' conclusions, based on examination findings and evidence dated prior to and during the claim period, that the Veteran did not have a valid diagnosis of PTSD during the course of the appeal.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a valid diagnosis of PTSD at any time during the pendency of the appeal.  See Owens, 7 Vet. App. at 433.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for PTSD must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.S. § 1110; 38 C.F.R. §§ 3.303, 3.304; McClain, 21 Vet. App. 319.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. Anxiety Disorder

A. Current Disability

The Veteran was diagnosed with anxiety disorder in accordance with the DSM-IV by the June 2012 VA examiner.  

B. In-Service Incurrence

As previously noted, the Veteran reported that he prepared to fight fires and fell off of a ladder during service, incidents that currently cause him to become stressed during power outages or when ascending or descending stairs.  The Veteran stated that he feels his chest tightening or cries when thinking about these incidents, symptoms the Veteran is competent to report.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds his reports to be credible because he reported experiencing anxiety during VA treatment in August 2006, within 15 months of his separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (contemporaneous medical records can provide support for a Veteran's lay assertions).  

C. Nexus to Service

In a July 2017 opinion, a psychiatrist with the Veterans Health Administration (VHA) linked the Veteran's anxiety disorder to his service.  Noting the 2006 treatment report discussed immediately above, the psychiatrist stated that it appears that the anxiety symptoms began during his time aboard ship and seemed to manifest beyond his separation date.  He also opined that anxiety disorder was the Veteran's valid psychiatric diagnosis.  The Board finds his opinion, provided after reviewing the claims file, to be highly probative, as it reflects consideration of all relevant facts.  The psychiatrist provided an adequate rationale for the conclusion reached which is supported by the medical evidence of record, including the August 2006 report of anxiety.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008).  There is no medical opinion of record to the contrary.  



ORDER

Service connection for PTSD is denied. 

Service connection for anxiety disorder is granted.  



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


